Citation Nr: 1612513	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-11 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in part, confirmed and continued denial of service connection for hypertension as secondary to diabetes mellitus, type II, as no new and material evidence was received.

In September 2015, the Board remanded the case in order to provide the Veteran with a videoconference hearing.  The case is once again before the Board and, unfortunately, must be remanded again as is discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his May 2012 VA Form 9, the Veteran requested a videoconference hearing.  No such hearing was scheduled.  In September 2015, the Veteran's accredited representative submitted a Motion for a Board Videoconference Hearing.  In response, the Board remanded this appeal in September 2015 with instructions to schedule the Veteran for a videoconference hearing and to send the Veteran and his representative the appropriate notification of the date, time, and place of such hearing.  See 38 C.F.R. §§ 3.103(c)(1), 20.700(a) (2015).

In October 2015, the Veteran and his representative were sent notice by the AOJ that he would be placed on a waiting list to be scheduled for a hearing, and requested that the Veteran clarify what type of hearing he desired.  There is no indication that the Veteran responded to the clarification, and ultimately no hearing was scheduled or held; and there is no indication in the record that he withdrew his request for a hearing.

The Board's remand clearly ordered the AOJ to schedule a Videoconference remand.  The October 2015 clarification letter from AOJ was at variance with the Board's remand.  As such, the AOJ did not comply with the Board's remand instructions to provide the Veteran with a Board Videoconference hearing.  A remand is required to once again schedule the Veteran for a videoconference hearing.  See Stegall, 11 Vet. App. at 268.

Accordingly, the case is REMANDED for the following action:

The AOJ shall schedule the Veteran for a video conference hearing before a Veterans Law Judge addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for hypertension, to include as secondary to his service-connected diabetes mellitus, type II.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing, and such notification should be associated with the claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



